DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to remarks filed 11/29/2022.
The present application is a Continuation of U.S. Patent Application No. 15/307,741 (now issued US Patent: US 10,860,304 B2), filed October 28, 2016.  
Claims 1-20 are pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,860,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.


Claims 1-20 are compared to claims 1-8 of US patent 10,296,320 B2 in the following table:
Instant Application
US Patent No : 10,296,320 B2
Claim 1 – A system, comprising:
a display unit having a screen;

a first processing unit having a first architecture on which the first processing unit runs a first operating system having a first operating environment in which a plurality of first applications are run, 

the first processing unit to provide a first input;

a switching unit to select the first input in a first input mode, a second input in a second input mode, or both the first and the second input in a combined input mode, 




the second input provided by a second processing unit having a second architecture on which the second processing unit runs a second operating system having a second operating environment in which a plurality of second applications are run; and 

a scaler to, in the combined input mode, combine the first input and the second input into an orientation and transmit the combined first and second inputs to the display unit for display on the screen, the orientation comprising a full screen of the first operating environment in which the first applications are run and a window of the second operating environment in which the second applications are run, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment.
Claim 1 –A system comprising:
a display unit having a screen;

a first processing unit comprising a first processor having a first architecture on which the first processor runs a first operating system having a first operating environment in which a plurality of first applications are run,

the first processing unit to: provide, by the first processor, a first input…

a switching unit, wherein the first processing unit transmits a first control signal to the switching unit to select the first input, and wherein the first processing unit transmits a second control signal to the switching unit to select the second input.
Also see claim 7.

the second input provided by a second SoC of a second processing unit comprising a second processor having a second architecture on which the second processor runs a second operating system having a second operating environment in which a plurality of second applications are run;

combine, by the scaler, the converted first input and the second input into an orientation comprising a full screen of the first operating environment in which the first applications are run and a window of the second operating environment in which the second applications are run, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment; and transmit, by the scaler, the combined first and second inputs to the display unit for display on the screen.

Claim 2 – the system of claim 1,

wherein the switching unit is to select among the combined input mode, the first input mode, and the second input mode based on first and second control signals.
Claim 1 –  A system, comprising:

wherein the first processing unit transmits a first control signal to the switching unit to select the first input, and wherein the first processing unit transmits a second control signal to the switching unit to select the second input.
Also see claim 7.

Claim 3 – the system of claim 2,

wherein the switching unit is to receive the first and second control signals from the first and second processing units, respectively.
Claim 1 – A system, comprising: 

wherein the first processing unit transmits a first control signal to the switching unit to select the first input, and wherein the first processing unit transmits a second control signal to the switching unit to select the second input.
Also see claim 7.
Claim 4 – the system of claim 2,

wherein the switching unit is to receive the first and second control signals from the first processing unit.

Claim 1 – A system, comprising:

wherein the first processing unit transmits a first control signal to the switching unit to select the first input, and wherein the first processing unit transmits a second control signal to the switching unit to select the second input.
Claim 5 – the system of claim 1,

wherein the first processing unit comprises a first system on chip (SoC) to convert the first input to fit into the screen of the display unit, the first SoC to provide the converted first input to the switching unit.
Claim 1 – A system, comprising:

a first processing unit comprising a switching unit, a first system on chip (SoC), and a scaler, the first processing unit to: provide, by the first processor, a first input to the first SoC…; convert, by the first SoC, the first input to fit into the screen of the display unit;
Claim 6 – the system of claim 5,

wherein the second processing unit comprises a second SoC to convert the second input to fit into the screen of the display unit, the second SoC to provide the converted second input to the switching unit.

Claim 1 – A system, comprising:

receive the converted first input and a second input, the second input provided by a second SoC of a second processing unit comprising a second processor having a second architecture on which the second processor runs a second operating system…
Claim 7 – the system of claim 5,

wherein the first processing unit comprises a first processor having the first architecture on which the first processor runs the first operating system.
Claim 1 – A system, comprising:

a first processing unit comprising a first processor having a first architecture on which the first processor runs a first operating system…
Claim 8 – the system of claim 7,
wherein the second processing unit comprises a second processor having the second architecture on which the second processor runs the second operating system.
Claim 1 – A system, comprising:
a second processing unit comprising a second processor having a second architecture on which the second processor runs a second operating system…

Claim 9 – the system of claim 7, comprising:
wherein the first processor provides the first input to the first SoC according to a protocol.

Claim 1 – A system, comprising:

provide, by the first processor, a first input to the first SoC according to a camera serial interface (CSI) protocol;
Claim 10 – the system of claim 9, comprising:
wherein the protocol is a camera serial interface (CSI) protocol.

Claim 1 – A system, comprising:

provide, by the first processor, a first input to the first SoC according to a camera serial interface (CSI) protocol;
Claim 11 – the system of claim 1, comprising:
wherein the switching unit and the scaler are part of the first processing unit.
Claim 1 – A system, comprising:

a first processing unit comprising… a switching unit, a first system on chip (SoC), and a scaler,
Claim 12 – the system of claim 1, comprising:
wherein the scaler is to, in the first input mode, transmit the first input to the display unit for display on the screen.
Claim 1 – A system, comprising:

transmit, by the scaler, the combined first and second inputs to the display unit for display on the screen,
Claim 13 – the system of claim 12, comprising:
wherein the scaler is to, in the second input mode, transmit the second input to the display unit for display on the screen.
Claim 1 – A system, comprising:

transmit, by the scaler, the combined first and second inputs to the display unit for display on the screen,
Claims 15-17 are storage medium claims having similar limitation as recited in system claims 1-4, respectively. See mappings for system claims 1-4 above.

See Claim 11 of issued patent.
Also see mappings above for system claims 1-4 of the present application.

Claims 18-20 are method claims having similar limitation as recited in system claims 1-3, respectively. See mappings for system claims 1-3 above.

See Claim 9 of issued patent.
Also see mappings above for system claims 1-3 of the present application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0054508 A1) (hereinafter Chen) in view of Zhang et al. (US 2013/0127905 A1) (hereinafter Zhang) and further in view of Grechishkin et al. (US 8,117,554 B1) (hereinafter Grechishkin).

As per claim 1, Chen discloses A system (e.g. Chen: [Figs. 3, 4, 8 and 9]) comprising: a display unit having a screen (e.g. Chen: [Figs. 4 and 8] [0019].); a first processing unit having a first architecture on which the first processing unit runs a first operating system having a first operating environment in which a plurality of first applications are run, the first processing unit to provide a first input (e.g. Chen: [0002] discloses X86 processor runs windows operating system.  [Fig. 4] [0050-051] [0053] [0055] discloses a display screen, x86 processor system with x86 processor, a display switch module, a switch logic control module and a display protocol conversion module.  [Figs. 3 and 7] discloses switch device including receiving unit and switch unit.  [0055] discloses receiving signals from x86 processor system and embedded processor system.  Also see [Figs. 3, 8-9 and related description].  It is implied that operating systems such as Windows OS may run various applications.); a switching unit to select the first input in a first input mode, a second input in a second input mode, or both the first and the second input in a combined input mode, the second input provided by a second processing unit having a second architecture on which the second processing unit runs a second operating system having a second operating environment in which a plurality of second applications are run (e.g. Chen; [0002] disclose a terminal comprising an embedded processor (an ARM processor).  [0004-0007] disclose a switch module for receiving a control signal from the X86 processor system.  [0023] discloses receiving a control signal from the X86 processor system, the switch unit receives a display control signal sent by the X86 processor system through the display card and controls the display module. [Fig. 4] [0053] discloses switch logic module receiving a control command from the X86 processor and the embedded processor and performing logic control for display switch.  [0055] discloses selecting a signal from x86 processor system and embedded processor system.  Also see [Figs. 3, 8-9 and related description].  The embedded processor provides a second architecture, the embedded processor is a non general-purpose processor with different characteristics than the X86 processor which implies that embedded processor runs different operating system than the X86 processor.).
Chen discloses a first architecture running a first operating system having a first operating environment and a second architecture having second operating environment but does not expressly disclose a first operating environment in which a plurality of first applications are run;  a second operating system having a second operating environment in which a plurality of second applications are run; a scaler to, in the combined input mode, combine the first input and the second input into an orientation and transmit the combined first and second inputs to the display unit for display on the screen, the orientation comprising a full screen of the first operating environment in which the first applications are run and a window of the second operating environment in which the second applications are run, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment.
However, Zhang discloses a display unit having a screen (e.g. Zhang: [Figs. 9 and 10]); a first processing unit having a first architecture on which the first processing unit runs a first operating system having a first operating environment in which a plurality of first applications are run, the first processing unit to provide a first input; and a switching unit to select the first input in a first input mode, a second input in a second input mode, or both the first and the second input in a combined input mode, the second input provided by a second processing unit having a second architecture on which the second processing unit runs a second operating system having a second operating environment in which a plurality of second applications are run (e.g. Zhang; [Figs. 2-3, 5-6, 9-10] [Abstract] [0006-0011] [0027-0028] disclose an electric device, comprising: a display screen, a first system and a second system.  The first system comprises a first processor and a first storage, a first operating system is stored in the first storage.  The second system comprises a second processor and a second storage, a second operating system is stored in the second storage.  The device further comprises: a controller for receiving a first image output from the first system and a second image output from the second system.  [0003-0004] discloses a hybrid architecture comprises two systems, each of the system possesses its independent processor and operating system.  For example, a first system possesses an Intel (X86) processor and a Windows operating system, and a second system possesses an ARM processor and an Android operating system.); a scaler to, in the combined input mode, combine the first input and the second input into an orientation and transmit the combined first and second inputs to the display unit for display on the screen (e.g. Zhang; [Figs. 1-10] [Abstract] [0006-0011] [0027-0028] discloses a controller [scaler] receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed.  Thus, Zhang clearly discloses combining converted inputs of windows and Android operating environments into an orientation including side-by-side either horizontally or vertically.). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to utilize method/system of an electronic device having a hybrid architecture including Intel processor running a Windows operating system and ARM processor running an Android operating system, and merging outputs of both environment as taught by Zhang into Chen because it would allow displaying outputs of both environments simultaneously on a single display screen (See Zhang; [0003-0006]).
The combination of Chen and Zhang does not expressly disclose a first operating environment in which a plurality of first applications are run, a second operating environment in which a plurality of second applications are run;  the orientation comprising a full screen of the first operating environment in which the first applications are run and a window of the second operating environment in which the second applications are run, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment.
However, Grechishkin expressly discloses a first operating environment in which a plurality of first applications are run, and a second operating environment in which a plurality of second applications are run;  the orientation comprising a full screen of the first operating environment in which the first applications are run and a window of the second operating environment in which the second applications are run, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment (e.g. Grechishkin: [Fig. 3 and related description] expressly discloses an orientation comprising a full screen of the Macintosh operating environment in which Macintosh applications (application 1 and application 2) are running and a window of Microsoft Windows operating environment in which the windows applications (excel, word) are running, wherein the window of Microsoft windows environment is overlaid into the full screen of the Macintosh operating environment environment.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine method/system that provides a user desired orientation comprising a second operating environment overlaid into the full screen of a first operating environment as taught by Grechishkin into the combination of Chen and Zhang because it would allow providing user desired orientation where user can interact with two different operating environments that may look and feel as one native host environment (See Grechishkin; [Col. 7, lines 15-30]).

As per claim 2, the combination of Chen, Zhang and Grechishkin discloses The system of claim 1 [See rejection to claim 1 above], wherein the switching unit is to select among the combined input mode, the first input mode, and the second input mode based on first and second control signals (e.g. Chen: [0004-0007] [0017] discloses switch module receiving a triggering signal for switching to the embedded processor system when the switch module is controlling the peripheral device by receiving a control signal from the X86 processor system. The switch module wakes up the embedded processor system, and switches to receive a control signal sent from the embedded processor system, and controlling the peripheral device by using the control signal from the embedded processor system.  [Fig. 4] [0053] discloses switch logic module receiving a control command from the X86 processor and the embedded processor and performing logic control for display switch.  [0055] discloses selecting a signal from x86 processor system and embedded processor system.  Zhang: [Figs. 9-10] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed.).

As per claim 3, the combination of Chen, Zhang and Grechishkin discloses The system of claim 2 [See rejection to claim 2 above], wherein the switching unit is to receive the first and second control signals from the first and second processing units, respectively Chen: [0004-0007] [0017] discloses switch module receiving a triggering signal for switching to the embedded processor system when the switch module is controlling the peripheral device by receiving a control signal from the X86 processor system. The switch module wakes up the embedded processor system, and switches to receive a control signal sent from the embedded processor system, and controlling the peripheral device by using the control signal from the embedded processor system.  [Fig. 4] [0053] discloses switch logic module receiving a control command from the X86 processor and the embedded processor and performing logic control for display switch.  [0055] discloses selecting a signal from x86 processor system and embedded processor system.  Zhang: [Figs. 9-10] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system.).
As per claim 4, the combination of Chen, Zhang and Grechishkin discloses The system of claim 2 [See rejection to claim 2 above], wherein the switching unit is to receive the first and second control signals from the first processing unit  (e.g. Chen; [0023] discloses the display switch unit receives a display control signal sent by the x86 processor system through the display card and controls the display module, the USB signal switch unit receives a USB control signal sent by the x86 processor and controls the USB peripheral device and the audio signal switch unit receives an audio control signal sent by the x86 processor system through a sound card and controls the audio device.).

As per claim 11, the combination of Chen, Zhang and Grechishkin discloses The system of claim 1 [See rejection to claim 1 above], wherein the switching unit and the scaler are part of the first processing unit (e.g. Chen; [Fig. 4] [0050-051] [0053] [0055] discloses a display screen, x86 processor system with x86 processor, a display switch module, a switch logic control module and a display protocol conversion module.  [Figs. 3 and 7] discloses switch device including receiving unit and switch unit.  Zhang: [Figs. 9-10 and related description] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system.  [Fig. 9] [0133-0138] The controller or EC is part of the first system.  Also see [0028-0034].).

As per claim 12, the combination of Chen, Zhang and Grechishkin discloses The system of claim 1 [See rejection to claim 1 above], wherein the scaler is to, in the first input mode, transmit the first input to the display unit for display on the screen (e.g. Chen: [0023] discloses receiving control signal from the X86 processor system and controls the display module accordingly.  Zhang: [Figs. 2-3, 5-6, 9-10 and related description] discloses controller receives inputs from the first and second systems and outputs the image to the display screen to be displayed.   [Abstract] [0006-0011] [0027-0029] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed. Also see [0073-0077] [0093] [0106] [0109-0114] [0132-0138] [0148].).

As per claim 13, the combination of Chen, Zhang and Grechishkin discloses The system of claim 12 [See rejection to claim 12 above], wherein the scaler is to, in the second input mode, transmit the second input to the display unit for display on the screen (e.g. Zhang: [Figs. 2-3, 5-6, 9-10 and related description] discloses controller receives inputs from the first and second systems and outputs the image to the display screen to be displayed.   [Abstract] [0006-0011] [0027-0029] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed. Also see [0073-0077] [0093] [0106] [0109-0114] [0132-0138] [0148].).

As per claims 14-17, these are non-transitory computer readable medium claims having similar limitations as cited in system claims 1-4, respectively.  Thus, claims 14-17 are also rejected under the same rationale as cited in the rejection of claims 1-4, respectively.

As per claims 18-20, these are method claims having similar limitations as cited in system claims 1-3, respectively.  Thus, claims 18-20 are also rejected under the same rationale as cited in the rejection of claims 1-3, respectively.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  Zhang and Grechishkin and further in view of Fox et al. (US 2014/0173249 A1) (hereinafter Fox).

As per claim 5, the combination of Chen, Zhang and Grechishkin discloses The system of claim 1 [See rejection to claim 1 above], wherein the first processing unit comprises a first system on chip (SoC) to convert the first input to fit into the screen of the display unit, the first SoC to provide the converted first input to the switching unit (e.g. Chen: [0040] [0051] [0066] discloses display protocol conversion unit to convert a RGB digital display signal in order to support the output to the display screen.  [0059] discloses performing interpolation process to meet the higher resolution for x86 processor system. Zhang: [Figs. 9-10] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed.  [0091-00939] discloses modifying display position information.  Thus, Zhang clearly discloses converting the inputs of windows and Android operating environments into an orientation that fits side-by-side either horizontally or vertically in the screen of display unit and providing the converted inputs for display.  Grechishkin: [Figs. 1-7, 9-10] disclose a screen that fits full window of Apple Macintosh operating environment and Microsoft Windows environment within.  This implies that the inputs of Macintosh operating environment and Windows environment are converted to fit on the screen of the display unit.).
The combination of Chen, Zhang and Grechishkin converting inputs to fit into the screen of the display and providing the converted inputs for display, but does not expressly disclose wherein the first processing unit comprises a first system on chip (SoC) to convert the first input.
However, Fox discloses wherein the first processing unit comprises a first system on chip (SoC) to convert the first input to fit into the screen of the display unit, the first SoC to provide the converted first input to the switching unit (e.g. Fox: [0016] [0028] discloses SoC processor processes the received content stream.  The processing performed on the stream may include scaling to format for the final screen resolution.  [Fig. 2] [0012] [0015-0019] discloses SoC and application processor may establish communication to provide input/stream using high speed streaming interfaces, such as camera serial interface (CSI).).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the system/method utilizing SoC to convert input and provide converted input for display as taught by Fox into the combination of Chen, Zhang and Grechishkin because it would allow establishing communication between SoC and application processor using high speed streaming interface to communicate data at high speed (See Fox; [0012]).
As per claim 6, the combination of Chen, Zhang, Grechishkin and Fox discloses The system of claim 5 [See rejection to claim 5 above], wherein the second processing unit comprises a second SoC to convert the second input to fit into the screen of the display unit, the second SoC to provide the converted second input to the switching unit (e.g. Chen: [0040] [0051] [0066] discloses display protocol conversion unit to convert a RGB digital display signal in order to support the output to the display screen.  [0059] discloses performing interpolation process to meet the higher resolution for x86 processor system. Zhang: [Figs. 9-10] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed.  Thus, Zhang clearly discloses converting the inputs of windows and Android operating environments into an orientation that fits side-by-side either horizontally or vertically in the screen of display unit and providing the converted inputs for display.  Grechishkin: [Figs. 1-7, 9-10] disclose a screen that fits full window of Apple Macintosh operating environment and Microsoft Windows environment within.  This implies that the inputs of Macintosh operating environment and Windows environment are converted to fit on the screen of the display unit. Thus, the combination of Chen, Zhang and Grechishkin converting inputs to fit into the screen of the display and providing the converted inputs for display. Fox: [0016] [0028] further discloses SoC processor processes the received content stream.  The processing performed on the stream may include scaling to format for the final screen resolution.  [Fig. 2] [0012] [0015-0019] discloses SoC and application processor may establish communication to provide input/stream using high speed streaming interfaces, such as camera serial interface (CSI).).

As per claim 7, the combination of Chen, Zhang, Grechishkin and Fox discloses The system of claim 5 [See rejection to claim 5 above], wherein the first processing unit comprises a first processor having the first architecture on which the first processor runs the first operating system (e.g. Chen: [0002] discloses X86 processor system runs windows operating system.  Also see [Figs. 3, 4, 8, 9 and related description].  Zhang: [Figs. 2-3, 5-6, 9-10] [Abstract] [0006-0011] [0027-0028] disclose an electric device, comprising: a display screen, a first system and a second system.  The first system comprises a first processor and a first storage, a first operating system is stored in the first storage.  The second system comprises a second processor and a second storage, a second operating system is stored in the second storage.  [0003-0004] discloses a hybrid architecture comprises two systems, each of the system possesses its independent processor and operating system.  For example, a first system possesses an Intel (X86) processor and a Windows operating system, and a second system possesses an ARM processor and an Android operating system.).

As per claim 8, the combination of Chen, Zhang, Grechishkin and Fox discloses The system of claim 7 [See rejection to claim 7 above], wherein the second processing unit comprises a second processor having the second architecture on which the second processor runs the second operating system (e.g. Chen; [0002] disclose a terminal comprising an embedded processor (an ARM processor).  [0004-0007] disclose a switch module for receiving a control signal from the X86 processor system.  The embedded processor provides a second architecture, the embedded processor is a non general-purpose processor with different characteristics than the X86 processor which implies that embedded processor runs different operating system than the X86 processor. Zhang: [Figs. 2-3, 5-6, 9-10] [Abstract] [0006-0011] [0027-0028] expressly disclose an electric device, comprising: a first system and a second system.  The first system comprises a first processor and a first storage, a first operating system is stored in the first storage.  The second system comprises a second processor and a second storage, a second operating system is stored in the second storage.  [0003-0004] discloses a hybrid architecture comprises two systems, each of the system possesses its independent processor and operating system.  For example, a first system possesses an Intel (X86) processor and a Windows operating system, and a second system possesses an ARM processor and an Android operating system.).

As per claim 9, the combination of Chen, Zhang, Grechishkin and Fox discloses The system of claim 7 [See rejection to claim 7 above], wherein the first processor provides the first input to the first SoC according to a protocol (e.g. Chen: [0040] [0051] [0066] discloses display protocol conversion unit to convert a RGB digital display signal in order to support the output to the display screen.  Fox: [Fig. 2] [0012] [0015-0019] expressly discloses SoC and application processor may establish communication to provide input/stream using high speed streaming interfaces, such as camera serial interface (CSI).).

As per claim 10, the combination of Chen, Zhang, Grechishkin and Fox discloses The system of claim 9 [See rejection to claim 9 above], wherein the protocol is a camera serial interface (CSI) protocol (e.g. Fox: [Fig. 2] [0012] [0015-0019] expressly discloses SoC and application processor may establish communication to provide input/stream using high speed streaming interfaces, such as camera serial interface (CSI).).

Response to Arguments
Applicant's arguments, filed 11/29/2022, with respect to 103 rejections have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 of the remarks, with respect to claims 1, 14 and 18 that the applied arts fail to teach “combining a first input and a second input into an orientation comprising a full screen of a first operating architecture of a first operating system that a first processor runs on a first architecture, and a window of a second operating system environment of a second operating system that a second processor runs on a second architecture” as recited in claims 1, 14 and 18.
The applied art fails to teach this claim language.  Chen describes that either the display from an ARM processor or the display signal from an X86 processor is displayed, and does not teach combining the first and second inputs into an orientation, let alone the specifically recited orientation as described above.  Zang just describes that inputs corresponding two operating environments can be merged side-by-side either horizontally or vertically, and also does not teach the specifically recited orientation.
Finally, Grechishkin shows a window of a second operating environment of a second operating system overlaid into the full screen of a first operating environment of a first operating system.  However, both operating systems are run by the same processor on the same architecture.
The applied art in combination fails to enable one of ordinary skill within the art how an input provided by a second processor can be combined with an input provided by a first processor into an orientation recited in the claim.  That is to say, Grechishkin just describes that a single processor provides a single input at an orientation in which a second operating environment of a second operating system run by this single processor is displayed as a window within a first operating environment of a first operating system that is displayed full screen…The claim language is beyond the scope of what the applied art in combination enables. 


Examiner’s Response:
a.	In response to applicant’s arguments, Examiner respectfully disagrees that the combination of applied arts does not disclose elements of claims 1, 14 and 18 as recited. 
As described above and admitted by the Applicant, Chen discloses “a first architecture and second architecture, switch logic/unit receiving control signals from the first architecture and second architecture, and selecting one of the control signal” as claimed.
Chen does not disclose (I) “combined input mode that combines the first input and the second input into an orientation” and “transmit the combined first and second inputs to the display unit”, (II) “wherein the orientation displays the window of the second operating environment is overlaid into the full screen of the first operating environment.
Zhang discloses a display unit having a screen (e.g. Zhang: [Figs. 9 and 10]); a first processing unit having a first architecture on which the first processing unit runs a first operating system… the first processing unit to provide a first input; a second input provided by a second processing unit having a second architecture on which the second processing unit runs a second operating system having a second operating environment (e.g. Zhang; [Figs. 2-3, 5-6, 9-10] [Abstract] [0006-0011] [0027-0028] disclose an electric device, comprising: a display screen, a first system and a second system.  The first system comprises a first processor and a first storage, a first operating system is stored in the first storage.  The second system comprises a second processor and a second storage, a second operating system is stored in the second storage.  The device further comprises: a controller for receiving a first image output from the first system and a second image output from the second system.  [0003-0004] discloses a hybrid architecture comprises two systems, each of the system possesses its independent processor and operating system.  For example, a first system possesses an Intel (X86) processor and a Windows operating system, and a second system possesses an ARM processor and an Android operating system.).
Furthermore, Zhang expressly discloses  (I) in the combined input mode, combine the first input and the second input into an orientation and transmit the combined first and second inputs to the display unit for display on the screen (e.g. Zhang; [Figs. 1-10] [Abstract] [0006-0011] [0027-0028] discloses a controller receiving a first image output from the first system and a second image output from the second system; merging the first display image and the second display image to obtain a merged image; outputting the merged image to the display screen to be displayed.  Thus, Zhang clearly discloses combining converted inputs of windows and Android operating environments into an orientation including side-by-side either horizontally or vertically.) as claimed.
In other words, Zhang discloses receiving a first input from a first processing unit having a first architecture, receiving a second input from a second processing unit having a second architecture, combining the first input and the second input into an orientation and transmitting an orientation representing the combined inputs to the display unit for display.
Zhang does not expressly disclose a particular orientation, wherein the window of the second operating environment is overlaid into the full screen of the first operating environment.
Examiner respectfully states that the claimed orientation is a mere design choice of displaying two separate environments onto the display unit as desired.  In Zhang the orientation displays combined first environment and second environment side-by-side or horizontally versus the claimed invention displays the window of the second operating environment being overlaid into the full screen of the first environment.
Examiner relies on Grechishkin to merely discloses another choice for displaying combined inputs into a different orientation, (II) wherein the window of the second operating environment is overlaid into the full screen of the first operating environment (e.g. Grechishkin: [Fig. 3 and related description] expressly discloses an orientation comprising a full screen of the Macintosh operating environment in which Macintosh applications (application 1 and application 2) are running and a window of Microsoft Windows operating environment in which the windows applications (excel, word) are running, wherein the window of Microsoft windows environment is overlaid into the full screen of the Macintosh operating environment environment.).
Grechishkin is not relied upon to disclose combining a first input provided by a first processing unit having a first architecture and a second input provided by a second processing unit having a second (different) architecture as argued.  Grechishkin is merely relied upon to disclose presenting/displaying two operating environments into an orientation as claimed.  The teaching (a choice of displaying two operating environments in an orientation) of Grechishkin would enable Zhang to display two separate operating environments into a desired orientation as claimed. 
Examiner respectfully submits that the arguments against Grechishkin using a single processor to disclose recited orientation appear to attack references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully concludes that the combination of Chen, Zhang and Grechishkin discloses every elements of claims 1, 14 and 18  as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 17, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196